Exhibit 10.2

 

 

 

 

 

 

NEMAURA MEDICAL INC.

 

and

 

NEVADA AGENCY AND TRANSFER COMPANY, as

Warrant Agent

 

 

Warrant Agency Agreement

 

Dated as of July 30, 2020

 

 

 

 

 

 

 

 

 
 

 

WARRANT AGENCY AGREEMENT

 

WARRANT AGENCY AGREEMENT, dated as of July 30, 2020 (“Agreement”), between
Nemaura Medical Inc., a corporation organized under the laws of the State of
Nevada (the “Company”), and Nevada Agency and Transfer Company (the “Warrant
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to a registered best efforts offering by the Company of (the
“Offering”), of up to 1,586,206 shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) and up to 793,103 warrants (the
“Warrants”) to purchase 793,103 shares of Common Stock (the “Warrant Shares”) at
a price of $8.00 per share (or approximately 110% of the price of each share of
common stock sold in the Offering); and

 

WHEREAS, upon the terms and subject to the conditions hereinafter set forth and
pursuant to an effective registration statement on Form S-3, as amended (File
No. 333-230535) (the “Registration Statement”), and the terms and conditions of
the Warrant Certificate, the Company wishes to issue the Warrants in book entry
form entitling the respective holders of the Warrants (the “Holders,” which term
shall include a Holder’s transferees, successors and assigns and “Holder” shall
include, if the Warrants are held in “street name,” a Participant (as defined
below) or a designee appointed by such Participant); and

 

WHEREAS, the shares of Common Stock and Warrants to be issued in connection with
the Offering shall be issued separately, but will be purchased together in the
Offering; and

 

WHEREAS, the Company wishes the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing so to act, in connection with the issuance,
registration, transfer, exchange, exercise and replacement of the Warrants and,
in the Warrant Agent’s capacity as the Company’s transfer agent, the delivery of
the Warrant Shares (as defined below).

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereby agree as follows:

 

Section 1. Certain Definitions. For purposes of this Agreement, all capitalized
terms not herein defined shall have the meanings hereby indicated:

 

(a) “Affiliate” has the meaning ascribed to it in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

(b) “Business Day” means any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which the Nasdaq
Stock Market is authorized or required by law or other governmental action to
close.

 

(c) “Close of Business” on any given date means 5:00 p.m., New York City time,
on such date; provided, however, that if such date is not a Business Day it
means 5:00 p.m., New York City time, on the next succeeding Business Day.

 

(d) “Person” means an individual, corporation, association, partnership, limited
liability company, joint venture, trust, unincorporated organization, government
or political subdivision thereof or governmental agency or other entity.

 

(e) “Warrant Certificate” means a certificate in substantially the form attached
as Exhibit 1 hereto, representing such number of Warrant Shares as is indicated
therein, provided that any reference to the delivery of a Warrant Certificate in
this Agreement shall include delivery of a Definitive Certificate or a Global
Warrant (each as defined below).

 

All other capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Warrant Certificate.

 



2 
 

 

 

 

Section 2. Appointment of Warrant Agent. The Company hereby appoints the Warrant
Agent to act as agent for the Company in accordance with the terms and
conditions hereof, and the Warrant Agent hereby accepts such appointment.

 

Section 3. Global Warrants.

 

(a) The Warrants shall be registered securities and shall be evidenced by a
global warrant (the “Global Warrants”), in the form of the Warrant Certificate,
which shall be deposited with the Warrant Agent and registered in the name of
Cede & Co., a nominee of The Depository Trust Company (the “Depositary”), or as
otherwise directed by the Depositary. Ownership of beneficial interests in the
Warrants shall be shown on, and the transfer of such ownership shall be effected
through, records maintained by (i) the Depositary or its nominee for each Global
Warrant or (ii) institutions that have accounts with the Depositary (such
institution, with respect to a Warrant in its account, a “Participant”).

 

(b) If the Depositary subsequently ceases to make its book-entry settlement
system available for the Warrants, the Company may instruct the Warrant Agent
regarding other arrangements for book-entry settlement. In the event that the
Warrants are not eligible for, or it is no longer necessary to have the Warrants
available in, book-entry form, the Warrant Agent shall provide written
instructions to the Depositary to deliver to the Warrant Agent for cancellation
each Global Warrant, and the Company shall instruct the Warrant Agent to deliver
to each Holder a Warrant Certificate.

 

(c) A Holder has the right to elect at any time or from time to time a Warrant
Exchange (as defined below) pursuant to a Warrant Certificate Request Notice (as
defined below). Upon written notice by a Holder to the Company and the Warrant
Agent for the exchange of some or all of such Holder’s Global Warrants for a
separate certificate in the form attached hereto as Exhibit 1 (such separate
certificate, a “Definitive Certificate”) evidencing the same number of Warrants,
which request shall be in the form attached hereto as Exhibit 2 (a “Warrant
Certificate Request Notice” and the date of delivery of such Warrant Certificate
Request Notice by the Holder, the “Warrant Certificate Request Notice Date” and
the surrender by the Holder to the Warrant Agent of a number of Global Warrants
for the same number of Warrants evidenced by a Warrant Certificate, a “Warrant
Exchange”), the Company and the Warrant Agent shall promptly effect the Warrant
Exchange and the Company shall promptly issue and deliver to the Holder a
Definitive Certificate for such number of Warrants in the name set forth in the
Warrant Certificate Request Notice. Such Definitive Certificate shall be dated
the original issue date of the Warrants, shall be manually executed by an
authorized signatory of the Company, shall be in the form attached hereto as
Exhibit 1 and shall be reasonably acceptable in all respects to such Holder. In
connection with a Warrant Exchange, the Company agrees to deliver, or to direct
the Warrant Agent to deliver, the Definitive Certificate to the Holder within
ten (10) Business Days of the Warrant Certificate Request Notice pursuant to the
delivery instructions in the Warrant Certificate Request Notice (“Warrant
Certificate Delivery Date”). If the Company fails for any reason to deliver to
the Holder the Definitive Certificate subject to the Warrant Certificate Request
Notice by the Warrant Certificate Delivery Date, the Company shall pay to the
Holder, in cash, as liquidated damages and not as a penalty, for each $1,000 of
Warrant Shares evidenced by such Definitive Certificate (based on the VWAP (as
defined in the Warrants) of the Common Stock on the Warrant Certificate Request
Notice Date), $10 per Business Day for each Business Day after such Warrant
Certificate Delivery Date until such Definitive Certificate is delivered or,
prior to delivery of such Warrant Certificate, the Holder rescinds such Warrant
Exchange. The Company covenants and agrees that, upon the date of delivery of
the Warrant Certificate Request Notice, the Holder shall be deemed to be the
holder of the Definitive Certificate and, notwithstanding anything to the
contrary set forth herein, the Definitive Certificate shall be deemed for all
purposes to contain all of the terms and conditions of the Warrants evidenced by
such Warrant Certificate and the terms of this Agreement, other than Sections
3(c), 3(d) and 9 herein, shall not apply to the Warrants evidenced by the
Definitive Certificate. Notwithstanding anything herein to the contrary, the
Company shall act as warrant agent with respect to any Definitive Certificate
requested and issued pursuant to this section. Notwithstanding anything to the
contrary contained in this Agreement, in the event of inconsistency between any
provision in this Agreement and any provision in a Definitive Certificate, as it
may from time to time be amended, the terms of such Definitive Certificate shall
control.

 



3 
 

 

 

 

(d) A Holder of a Definitive Certificate (pursuant to a Warrant Exchange or
otherwise) has the right to elect at any time or from time to time a Global
Warrants Exchange (as defined below) pursuant to a Global Warrants Request
Notice (as defined below). Upon written notice by a Holder to the Company for
the exchange of some or all of such Holder’s Warrants evidenced by a Definitive
Certificate for a beneficial interest in Global Warrants held in book-entry form
through the Depositary evidencing the same number of Warrants, which request
shall be in the form attached hereto as Exhibit 3 (a “Global Warrants Request
Notice” and the date of delivery of such Global Warrants Request Notice by the
Holder, the “Global Warrants Request Notice Date” and the surrender upon
delivery by the Holder of the Warrants evidenced by Definitive Certificates for
the same number of Warrants evidenced by a beneficial interest in Global
Warrants held in book-entry form through the Depositary, a “Global Warrants
Exchange”), the Company shall promptly effect the Global Warrants Exchange and
shall promptly direct the Warrant Agent to issue and deliver to the Holder
Global Warrants for such number of Warrants in the Global Warrants Request
Notice, which beneficial interest in such Global Warrants shall be delivered by
the Depositary’s Deposit or Withdrawal at Custodian system to the Holder
pursuant to the instructions in the Global Warrants Request Notice. In
connection with a Global Warrants Exchange, the Company shall direct the Warrant
Agent to deliver the beneficial interest in such Global Warrants to the Holder
within ten (10) Business Days of the Global Warrants Request Notice pursuant to
the delivery instructions in the Global Warrant Request Notice (“Global Warrants
Delivery Date”). If the Company fails for any reason to deliver to the Holder
Global Warrants subject to the Global Warrants Request Notice by the Global
Warrants Delivery Date, the Company shall pay to the Holder, in cash, as
liquidated damages and not as a penalty, for each $1,000 of Warrant Shares
evidenced by such Global Warrants (based on the VWAP (as defined in the
Warrants) of the Common Stock on the Global Warrants Request Notice Date), $10
per Business Day for each Business Day after such Global Warrants Delivery Date
until such Global Warrants are delivered or, prior to delivery of such Global
Warrants, the Holder rescinds such Global Warrants Exchange. The Company
covenants and agrees that, upon the date of delivery of the Global Warrants
Request Notice, the Holder shall be deemed to be the beneficial holder of such
Global Warrants.

 

Section 4. Form of Warrant Certificates. The Warrant Certificate, together with
the form of election to purchase Common Stock (“Notice of Exercise”) and the
form of assignment to be printed on the reverse thereof, shall be in the form of
Exhibit 1 hereto.

 

Section 5. Countersignature and Registration. The Global Warrant shall be
executed on behalf of the Company by its Chief Executive Officer, Chief
Financial Officer or Vice President, by facsimile signature, and have affixed
thereto the Company’s seal or a facsimile thereof which shall be attested by the
Secretary or an Assistant Secretary of the Company, by facsimile signature. The
Global Warrant shall be countersigned by the Warrant Agent by facsimile
signature and shall not be valid for any purpose unless so countersigned. In
case any officer of the Company who shall have signed any of the Global Warrant
shall cease to be such officer of the Company before countersignature by the
Warrant Agent and issuance and delivery by the Company, such Global Warrant,
nevertheless, may be countersigned by the Warrant Agent, issued and delivered
with the same force and effect as though the person who signed such Global
Warrant had not ceased to be such officer of the Company; and any Global Warrant
may be signed on behalf of the Company by any person who, at the actual date of
the execution of such Global Warrant, shall be a proper officer of the Company
to sign such Global Warrant, although at the date of the execution of this
Warrant Agreement any such person was not such an officer.

 

The Warrant Agent will keep or cause to be kept, at one of its offices, or at
the office of one of its agents, books for registration and transfer of the
Global Warrants issued hereunder. Such books shall show the names and addresses
of the respective Holders of the Global Warrant, the number of warrants
evidenced on the face of each of such Global Warrant and the date of each of
such Global Warrant. The Warrant Agent will create a special account for the
issuance of Global Warrants. The Company will keep or cause to be kept at one of
its offices, books for the registration and transfer of any Definitive
Certificates issued hereunder and the Warrant Agent shall not have any
obligation to keep books and records with respect to any Definitive Warrants.
Such Company books shall show the names and addresses of the respective Holders
of the Definitive Certificates, the number of warrants evidenced on the face of
each such Definitive Certificate and the date of each such Definitive
Certificate.

 



4 
 

 

 

 

Section 6. Transfer, Split Up, Combination and Exchange of Warrant Certificates;
Mutilated, Destroyed, Lost or Stolen Warrant Certificates. With respect to the
Global Warrant, subject to the provisions of the Warrant Certificate and the
last sentence of this first paragraph of Section 6 and subject to applicable
law, rules or regulations, or any “stop transfer” instructions the Company may
give to the Warrant Agent, at any time after the closing date of the Offering,
and at or prior to the Close of Business on the Termination Date (as such term
is defined in the Warrant Certificate), any Global Warrant or Global Warrants
may be transferred, split up, combined or exchanged for another Global Warrant
or Global Warrants, entitling the Holder to purchase a like number of shares of
Common Stock as the Global Warrant or Global Warrants surrendered then entitled
such Holder to purchase. Any Holder desiring to transfer, split up, combine or
exchange any Global Warrant shall make such request in writing delivered to the
Warrant Agent, and shall surrender the Global Warrant to be transferred, split
up, combined or exchanged at the principal office of the Warrant Agent. Any
requested transfer of Warrants, whether in book-entry form or certificate form,
shall be accompanied by reasonable evidence of authority of the party making
such request that may be required by the Warrant Agent. Thereupon the Warrant
Agent shall, subject to the last sentence of this first paragraph of Section 6,
countersign and deliver to the Person entitled thereto a Global Warrant or
Global Warrants, as the case may be, as so requested. The Company may require
payment from the Holder of a sum sufficient to cover any tax or governmental
charge that may be imposed in connection with any transfer, split up,
combination or exchange of Global Warrants. The Company shall compensate the
Warrant Agent per the fee schedule mutually agreed upon by the parties hereto
and provided separately on the date hereof.

 

Upon receipt by the Warrant Agent of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of a Warrant Certificate, which
evidence shall include an affidavit of loss, or in the case of mutilated
certificates, the certificate or portion thereof remaining, and, in case of
loss, theft or destruction, of indemnity in customary form and amount (but, with
respect to any Definitive Certificates, shall not include the posting of any
bond by the Holder), and satisfaction of any other reasonable requirements
established by Section 8-405 of the Uniform Commercial Code as in effect in the
State of Delaware, and reimbursement to the Company and the Warrant Agent of all
reasonable expenses incidental thereto, and upon surrender to the Warrant Agent
and cancellation of the Warrant Certificate if mutilated, the Company will make
and deliver a new Warrant Certificate of like tenor to the Warrant Agent for
delivery to the Holder in lieu of the Warrant Certificate so lost, stolen,
destroyed or mutilated.

 

Section 7. Exercise of Warrants; Exercise Price; Termination Date.

 

(a) The Warrants shall be exercisable commencing on the Issue Date. The Warrants
shall cease to be exercisable and shall terminate and become void as set forth
in the Warrant Certificate. Subject to the foregoing and to Section 7(b) below,
the Holder of a Warrant may exercise the Warrant in whole or in part upon
surrender of the Warrant Certificate, if required, with the executed Notice of
Exercise and payment of the Exercise Price, which may be made, at the option of
the Holder, by wire transfer or by certified or official bank check in United
States dollars, to the Warrant Agent at the principal office of the Warrant
Agent or to the office of one of its agents as may be designated by the Warrant
Agent from time to time. In the case of the Holder of a Global Warrant, the
Holder shall deliver the executed Notice of Exercise and the payment of the
Exercise Price as described herein. Notwithstanding any other provision in this
Agreement, a holder whose interest in a Global Warrant is a beneficial interest
in a Global Warrant held in book-entry form through the Depositary (or another
established clearing corporation performing similar functions), shall effect
exercises by delivering to the Depositary (or such other clearing corporation,
as applicable) the appropriate instruction form for exercise, complying with the
procedures to effect exercise that are required by the Depositary (or such other
clearing corporation, as applicable). The Company acknowledges that the bank
accounts maintained by the Warrant Agent in connection with the services
provided under this Agreement will be in its name and that the Warrant Agent may
receive investment earnings in connection with the investment at Warrant Agent
risk and for its benefit of funds held in those accounts from time to time.
Neither the Company nor the Holders will receive interest on any deposits or
Exercise Price. No ink-original Notice of Exercise shall be required, nor shall
any medallion guarantee (or other type of guarantee or notarization) of any
Notice of Exercise be required. The Company hereby acknowledges and agrees that,
with respect to a holder whose interest in a Global Warrant is a beneficial
interest in a Global Warrant held in book-entry form through the Depositary (or
another established clearing corporation performing similar functions), upon
delivery of irrevocable instructions to such holder’s Participant to exercise
such warrants, that solely for purposes of Regulation SHO that such holder shall
be deemed to have exercised such warrants.

 

(b) Upon receipt of a Notice of Exercise for a Cashless Exercise the Company
will promptly calculate and transmit to the Warrant Agent the number of Warrant
Shares issuable in connection with such Cashless Exercise and deliver a copy of
the Notice of Exercise to the Warrant Agent, which shall issue such number of
Warrant Shares in connection with such Cashless Exercise.

 



5 
 

 

 

 

(c) Upon the exercise of the Warrant Certificate pursuant to the terms of
Section 2 of the Warrant Certificate, the Warrant Agent shall cause the Warrant
Shares underlying such Warrant Certificate or Global Warrant to be delivered to
or upon the order of the Holder of such Warrant Certificate or Global Warrant,
registered in such name or names as may be designated by such Holder, no later
than the Warrant Share Delivery Date (as such term is defined in the Warrant
Certificate). If the Company is then a participant in the DWAC system of the
Depositary and either (A) there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by Holder or (B) the Warrant is being exercised via Cashless Exercise, then the
certificates for Warrant Shares shall be transmitted by the Warrant Agent to the
Holder by crediting the account of the Holder’s broker with the Depositary
through its DWAC system. For the avoidance of doubt, if the Company becomes
obligated to pay any amounts to any Holders pursuant to Section 2(d)(i) or
2(d)(iv) of the Warrant Certificate, such obligation shall be solely that of the
Company and not that of the Warrant Agent. Notwithstanding anything else to the
contrary in this Agreement, except in the case of a Cashless Exercise, if any
Holder fails to duly deliver payment to the Warrant Agent of an amount equal to
the aggregate Exercise Price of the Warrant Shares to be purchased upon exercise
of such Holder’s Warrant as set forth in Section 7(a) hereof by the Warrant
Share Delivery Date, the Warrant Agent will not obligated to deliver such
Warrant Shares (via DWAC or otherwise) until following receipt of such payment,
and the applicable Warrant Share Delivery Date shall be deemed extended by one
day for each day (or part thereof) until such payment is delivered to the
Warrant Agent.

 

(d) The Warrant Agent shall deposit all funds received by it in payment of the
Exercise Price for all Warrants in the account of the Company maintained with
the Warrant Agent for such purpose (or to such other account as directed by the
Company in writing) and shall advise the Company via email at the end of each
day on which notices of exercise are received or funds for the exercise of any
Warrant are received of the amount so deposited to its account.

 

Section 8. Cancellation and Destruction of Warrant Certificates. All Warrant
Certificates surrendered for the purpose of exercise, transfer, split up,
combination or exchange shall, if surrendered to the Company or to any of its
agents, be delivered to the Warrant Agent for cancellation or in canceled form,
or, if surrendered to the Warrant Agent, shall be canceled by it, and no Warrant
Certificate shall be issued in lieu thereof except as expressly permitted by any
of the provisions of this Agreement. The Company shall deliver to the Warrant
Agent for cancellation and retirement, and the Warrant Agent shall so cancel and
retire, any other Warrant Certificate purchased or acquired by the Company
otherwise than upon the exercise thereof. The Warrant Agent shall deliver all
canceled Warrant Certificates to the Company, or shall, at the written request
of the Company, destroy such canceled Warrant Certificates, and in such case
shall deliver a certificate of destruction thereof to the Company, subject to
any applicable law, rule or regulation requiring the Warrant Agent to retain
such canceled certificates.

 

Section 9. Certain Representations; Reservation and Availability of Shares of
Common Stock or Cash.

 

(a) This Agreement has been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery hereof by the
Warrant Agent, constitutes a valid and legally binding obligation of the Company
enforceable against the Company in accordance with its terms, and the Warrants
have been duly authorized, executed and issued by the Company and, assuming due
authentication thereof by the Warrant Agent pursuant hereto and payment therefor
by the Holders as provided in the Registration Statement, constitute valid and
legally binding obligations of the Company enforceable against the Company in
accordance with their terms and entitled to the benefits hereof; in each case
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 



6 
 

 

 

 

(b) As of the date hereof, the authorized capital stock of the Company consists
of (i) forty two million (42,000,000) shares of common stock, of which
approximately 20,850,848 shares of Common Stock are issued and outstanding as of
March 31, 2020, and 793,103 shares of Common Stock are reserved for issuance
upon exercise of the Warrants, and (ii) twenty million (20,000,000) shares of
preferred stock, par value $0.001 per share, of which no shares are issued and
outstanding. Except as disclosed in the Registration Statement, there are no
other outstanding obligations, warrants, options or other rights to subscribe
for or purchase from the Company any class of capital stock of the Company.

 

(c) The Company covenants and agrees that it will cause to be reserved and kept
available out of its authorized and unissued shares of Common Stock or its
authorized and issued shares of Common Stock held in its treasury, free from
preemptive rights, the number of shares of Common Stock that will be sufficient
to permit the exercise in full of all outstanding Warrants.

 

(d) The Warrant Agent will create a special account for the issuance of Common
Stock upon the exercise of Warrants.

 

(e) The Company further covenants and agrees that it will pay when due and
payable any and all federal and state transfer taxes and charges which may be
payable in respect of the original issuance or delivery of the Warrant
Certificates or certificates evidencing Common Stock upon exercise of the
Warrants. The Company shall not, however, be required to pay any tax or
governmental charge which may be payable in respect of any transfer involved in
the transfer or delivery of Warrant Certificates or the issuance or delivery of
certificates for Common Stock in a name other than that of the Holder of the
Warrant Certificate evidencing Warrants surrendered for exercise or to issue or
deliver any certificate for shares of Common Stock upon the exercise of any
Warrants until any such tax or governmental charge shall have been paid (any
such tax or governmental charge being payable by the Holder of such Warrant
Certificate at the time of surrender) or until it has been established to the
Company’s reasonable satisfaction that no such tax or governmental charge is
due.

 

Section 10. Common Stock Record Date. Each Person in whose name any certificate
for shares of Common Stock is issued (or to whose broker’s account is credited
shares of Common Stock through the DWAC system) upon the exercise of Warrants
shall for all purposes be deemed to have become the holder of record for the
Common Stock represented thereby on, and such certificate shall be dated, the
date on which submission of the Notice of Exercise was made, provided that the
Warrant Certificate evidencing such Warrant is duly surrendered (but only if
required herein) and payment of the Exercise Price (and any applicable transfer
taxes) is received on or prior to the Warrant Share Delivery Date; provided,
however, that if the date of submission of the Notice of Exercise is a date upon
which the Common Stock transfer books of the Company are closed, such Person
shall be deemed to have become the record holder of such shares on, and such
certificate shall be dated, the next succeeding day on which the Common Stock
transfer books of the Company are open.

 

Section 11. Adjustment of Exercise Price, Number of Shares of Common Stock or
Number of the Company Warrants. The Exercise Price, the number of shares covered
by each Warrant and the number of Warrants outstanding are subject to adjustment
from time to time as provided in Section 3 of the Warrant Certificate. In the
event that at any time, as a result of an adjustment made pursuant to Section 3
of the Warrant Certificate, the Holder of any Warrant thereafter exercised shall
become entitled to receive any shares of capital stock of the Company other than
shares of Common Stock, thereafter the number of such other shares so receivable
upon exercise of any Warrant shall be subject to adjustment from time to time in
a manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares contained in Section 3 of the Warrant Certificate and the
provisions of Sections 7, 11 and 12 of this Agreement with respect to the shares
of Common Stock shall apply on like terms to any such other shares. All Warrants
originally issued by the Company subsequent to any adjustment made to the
Exercise Price pursuant to the Warrant Certificate shall evidence the right to
purchase, at the adjusted Exercise Price, the number of shares of Common Stock
purchasable from time to time hereunder upon exercise of the Warrants, all
subject to further adjustment as provided herein.

 

Section 12. Certification of Adjusted Exercise Price or Number of Shares of
Common Stock. Whenever the Exercise Price or the number of shares of Common
Stock issuable upon the exercise of each Warrant is adjusted as provided in
Section 11 or 13, the Company shall (a) promptly prepare a certificate setting
forth the Exercise Price of each Warrant as so adjusted, and a brief statement
of the facts accounting for such adjustment, (b) promptly file with the Warrant
Agent and with each transfer agent for the Common Stock a copy of such
certificate and (c) instruct the Warrant Agent to send a brief summary thereof
to each Holder of a Warrant Certificate.

 



7 
 

 

 

 

Section 13. Fractional Shares of Common Stock.

 

(a) The Company shall not issue fractions of Warrants or distribute Warrant
Certificates which evidence fractional Warrants. Whenever any fractional Warrant
would otherwise be required to be issued or distributed, the actual issuance or
distribution shall reflect a rounding of such fraction to the nearest whole
Warrant (rounded down).

 

(b) The Company shall not issue fractions of shares of Common Stock upon
exercise of Warrants or distribute stock certificates which evidence fractional
shares of Common Stock. Whenever any fraction of a share of Common Stock would
otherwise be required to be issued or distributed, the actual issuance or
distribution in respect thereof shall be made in accordance with Section 2(d)(v)
of the Warrant Certificate.

 

Section 14. Conditions of the Warrant Agent’s Obligations. The Warrant Agent
accepts its obligations herein set forth upon the terms and conditions hereof,
including the following to all of which the Company agrees and to all of which
the rights hereunder of the Holders from time to time of the Warrant
Certificates shall be subject:

 

(a)Compensation and Indemnification. The Company agrees promptly to pay the
Warrant Agent the compensation detailed on Exhibit 4 hereto for all services
rendered by the Warrant Agent and to reimburse the Warrant Agent for reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred without
gross negligence or willful misconduct finally adjudicated to have been directly
caused by the Warrant Agent in connection with the services rendered hereunder
by the Warrant Agent. The Company also agrees to indemnify the Warrant Agent
for, and to hold it harmless against, any loss, liability or expense incurred
without gross negligence, or willful misconduct on the part of the Warrant
Agent, finally adjudicated to have been directly caused by Warrant Agent
hereunder, including the reasonable costs and expenses of defending against any
claim of such liability. The Warrant Agent shall be under no obligation to
institute or defend any action, suit, or legal proceeding in connection herewith
or to take any other action likely to involve the Warrant Agent in expense,
unless first indemnified to the Warrant Agent’s satisfaction. The indemnities
provided by this paragraph shall survive the resignation or discharge of the
Warrant Agent or the termination of this Agreement. Anything in this Agreement
to the contrary notwithstanding, in no event shall the Warrant Agent be liable
under or in connection with the Agreement for indirect, special, incidental,
punitive or consequential losses or damages of any kind whatsoever, including
but not limited to lost profits, whether or not foreseeable, even if the Warrant
Agent has been advised of the possibility thereof and regardless of the form of
action in which such damages are sought, and the Warrant Agent’s aggregate
liability to the Company, or any of the Company’s representatives or agents,
under this Section 14(a) or under any other term or provision of this Agreement,
whether in contract, tort, or otherwise, is expressly limited to, and shall not
exceed in any circumstances, one (1) year’s fees received by the Warrant Agent
as fees and charges under this Agreement, but not including reimbursable
expenses previously reimbursed to the Warrant Agent by the Company hereunder.

 

(b)Agent for the Company. In acting under this Warrant Agreement and in
connection with the Warrant Certificates, the Warrant Agent is acting solely as
agent of the Company and does not assume any obligations or relationship of
agency or trust for or with any of the Holders of Warrant Certificates or
beneficial owners of Warrants.

 

(c)Counsel. The Warrant Agent may consult with counsel satisfactory to it, which
may include counsel for the Company, and the written advice of such counsel
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
the advice of such counsel.

 

(d)Documents. The Warrant Agent shall be protected and shall incur no liability
for or in respect of any action taken or omitted by it in reliance upon any
Warrant Certificate, notice, direction, consent, certificate, affidavit,
statement or other paper or document reasonably believed by it to be genuine and
to have been presented or signed by the proper parties.

 

 



8 
 

 

 

 

(e)Certain Transactions. The Warrant Agent, and its officers, directors and
employees, may become the owner of, or acquire any interest in, Warrants, with
the same rights that it or they would have if it were not the Warrant Agent
hereunder, and, to the extent permitted by applicable law, it or they may engage
or be interested in any financial or other transaction with the Company and may
act on, or as depositary, trustee or agent for, any committee or body of Holders
of Warrant Securities or other obligations of the Company as freely as if it
were not the Warrant Agent hereunder. Nothing in this Warrant Agreement shall be
deemed to prevent the Warrant Agent from acting as trustee under any indenture
to which the Company is a party.

 

(f)No Liability for Interest. Unless otherwise agreed with the Company, the
Warrant Agent shall have no liability for interest on any monies at any time
received by it pursuant to any of the provisions of this Agreement or of the
Warrant Certificates.

 

(g)No Liability for Invalidity. The Warrant Agent shall have no liability with
respect to any invalidity of this Agreement or the Warrant Certificates (except
as to the Warrant Agent’s countersignature thereon).

 

(h)No Responsibility for Representations. The Warrant Agent shall not be
responsible for any of the recitals or representations herein or in the Warrant
Certificate (except as to the Warrant Agent’s countersignature thereon), all of
which are made solely by the Company.

 

(i)No Implied Obligations. The Warrant Agent shall be obligated to perform only
such duties as are herein and in the Warrant Certificates specifically set forth
and no implied duties or obligations shall be read into this Agreement or the
Warrant Certificates against the Warrant Agent. The Warrant Agent shall not be
under any obligation to take any action hereunder which may tend to involve it
in any expense or liability, the payment of which within a reasonable time is
not, in its reasonable opinion, assured to it. The Warrant Agent shall not be
accountable or under any duty or responsibility for the use by the Company of
any of the Warrant Certificates authenticated by the Warrant Agent and delivered
by it to the Company pursuant to this Agreement or for the application by the
Company of the proceeds of the Warrant Certificate. The Warrant Agent shall have
no duty or responsibility in case of any default by the Company in the
performance of its covenants or agreements contained herein or in the Warrant
Certificates or in the case of the receipt of any written demand from a Holder
of a Warrant Certificate with respect to such default, including, without
limiting the generality of the foregoing, any duty or responsibility to initiate
or attempt to initiate any proceedings at law.

 

Section 15. Purchase or Consolidation or Change of Name of Warrant Agent. Any
corporation into which the Warrant Agent or any successor Warrant Agent may be
merged or with which it may be consolidated, or any corporation resulting from
any merger or consolidation to which the Warrant Agent or any successor Warrant
Agent shall be party, or any corporation succeeding to the corporate trust
business of the Warrant Agent or any successor Warrant Agent, shall be the
successor to the Warrant Agent under this Agreement without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
provided that such corporation would be eligible for appointment as a successor
Warrant Agent under the provisions of Section 17. In case at the time such
successor Warrant Agent shall succeed to the agency created by this Agreement
any of the Warrant Certificates shall have been countersigned but not delivered,
any such successor Warrant Agent may adopt the countersignature of the
predecessor Warrant Agent and deliver such Warrant Certificates so
countersigned; and in case at that time any of the Warrant Certificates shall
not have been countersigned, any successor Warrant Agent may countersign such
Warrant Certificates either in the name of the predecessor Warrant Agent or in
the name of the successor Warrant Agent; and in all such cases such Warrant
Certificates shall have the full force provided in the Warrant Certificates and
in this Agreement.

 



9 
 

 

 

 

In case at any time the name of the Warrant Agent shall be changed and at such
time any of the Warrant Certificates shall have been countersigned but not
delivered, the Warrant Agent may adopt the countersignature under its prior name
and deliver such Warrant Certificates so countersigned; and in case at that time
any of the Warrant Certificates shall not have been countersigned, the Warrant
Agent may countersign such Warrant Certificates either in its prior name or in
its changed name; and in all such cases such Warrant Certificates shall have the
full force provided in the Warrant Certificates and in this Agreement.

 

Section 16. Duties of Warrant Agent. The Warrant Agent undertakes the duties and
obligations imposed by this Agreement upon the following terms and conditions,
by all of which the Company, by its acceptance hereof, shall be bound:

 

(a) The Warrant Agent may consult with legal counsel reasonably acceptable to
the Company (who may be legal counsel for the Company), and the opinion of such
counsel shall be full and complete authorization and protection to the Warrant
Agent as to any action taken or omitted by it in good faith and in accordance
with such opinion.

 

(b) Whenever in the performance of its duties under this Agreement the Warrant
Agent shall deem it necessary or desirable that any fact or matter be proved or
established by the Company prior to taking or suffering any action hereunder,
such fact or matter (unless other evidence in respect thereof be herein
specifically prescribed) may be deemed to be conclusively proved and established
by a certificate signed by the Chief Executive Officer, Chief Financial Officer
or Vice President of the Company; and such certificate shall be full
authentication to the Warrant Agent for any action taken or suffered in good
faith by it under the provisions of this Agreement in reliance upon such
certificate.

 

(c) Subject to the limitation set forth in Section 14, the Warrant Agent shall
be liable hereunder only for its own gross negligence or willful misconduct, or
for a breach by it of this Agreement.

 

(d) The Warrant Agent shall not be liable for or by reason of any of the
statements of fact or recitals contained in this Agreement or in the Warrant
Certificate (except its countersignature thereof) by the Company or be required
to verify the same, but all such statements and recitals are and shall be deemed
to have been made by the Company only.

 

(e) The Warrant Agent shall not be under any responsibility in respect of the
validity of this Agreement or the execution and delivery hereof (except the due
execution hereof by the Warrant Agent) or in respect of the validity or
execution of any Warrant Certificate (except its countersignature thereof); nor
shall it be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any Warrant Certificate; nor shall
it be responsible for the adjustment of the Exercise Price or the making of any
change in the number of shares of Common Stock required under the provisions of
Section 11 or 13 or responsible for the manner, method or amount of any such
change or the ascertaining of the existence of facts that would require any such
adjustment or change (except with respect to the exercise of Warrants evidenced
by the Warrant Certificates after actual notice of any adjustment of the
Exercise Price); nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any Warrant
Certificate or as to whether any shares of Common Stock will, when issued, be
duly authorized, validly issued, fully paid and nonassessable.

 

(f) Each party hereto agrees that it will perform, execute, acknowledge and
deliver or cause to be performed, executed, acknowledged and delivered all such
further and other acts, instruments and assurances as may reasonably be required
by the other party hereto for the carrying out or performing by any party of the
provisions of this Agreement.

 

(g) The Warrant Agent is hereby authorized to accept instructions with respect
to the performance of its duties hereunder from the Chief Executive Officer,
Chief Financial Officer or Vice President of the Company, and to apply to such
officers for advice or instructions in connection with its duties, and it shall
not be liable and shall be indemnified and held harmless for any action taken or
suffered to be taken by it in good faith in accordance with instructions of any
such officer, provided Warrant Agent carries out such instructions without gross
negligence or willful misconduct.

 

(h) The Warrant Agent and any shareholder, director, officer or employee of the
Warrant Agent may buy, sell or deal in any of the Warrants or other securities
of the Company or become pecuniarily interested in any transaction in which the
Company may be interested, or contract with or lend money to the Company or
otherwise act as fully and freely as though it were not Warrant Agent under this
Agreement. Nothing herein shall preclude the Warrant Agent from acting in any
other capacity for the Company or for any other legal entity.

 



10 
 

 

 

 

(i) The Warrant Agent may execute and exercise any of the rights or powers
hereby vested in it or perform any duty hereunder either itself or by or through
its attorney or agents, and the Warrant Agent shall not be answerable or
accountable for any act, default, neglect or misconduct of any such attorney or
agents or for any loss to the Company resulting from any such act, default,
neglect or misconduct, provided reasonable care was exercised in the selection
and continued employment thereof.

 

Section 17. Change of Warrant Agent. The Warrant Agent may resign and be
discharged from its duties under this Agreement upon 30 days’ notice in writing
sent to the Company and to each transfer agent of the Common Stock, and to the
Holders of the Warrant Certificates. The Company may remove the Warrant Agent or
any successor Warrant Agent upon 30 days’ notice in writing, sent to the Warrant
Agent or successor Warrant Agent, as the case may be, and to each transfer agent
of the Common Stock, and to the Holders of the Warrant Certificates. If the
Warrant Agent shall resign or be removed or shall otherwise become incapable of
acting, the Company shall appoint a successor to the Warrant Agent. If the
Company shall fail to make such appointment within a period of 30 days after
such removal or after it has been notified in writing of such resignation or
incapacity by the resigning or incapacitated Warrant Agent or by the Holder of a
Warrant Certificate (who shall, with such notice, submit his Warrant Certificate
for inspection by the Company), then the Holder of any Warrant Certificate may
apply to any court of competent jurisdiction for the appointment of a new
Warrant Agent, provided that, for purposes of this Agreement, the Company shall
be deemed to be the Warrant Agent until a new warrant agent is appointed. Any
successor Warrant Agent, whether appointed by the Company or by such a court,
shall be a corporation organized and doing business under the laws of the United
States or of a state thereof, in good standing, which is authorized under such
laws to exercise corporate trust powers and is subject to supervision or
examination by federal or state authority and which has at the time of its
appointment as Warrant Agent a combined capital and surplus of at least
$50,000,000. After appointment, the successor Warrant Agent shall be vested with
the same powers, rights, duties and responsibilities as if it had been
originally named as Warrant Agent without further act or deed; but the
predecessor Warrant Agent shall deliver and transfer to the successor Warrant
Agent any property at the time held by it hereunder, and execute and deliver any
further assurance, conveyance, act or deed necessary for the purpose. Not later
than the effective date of any such appointment, the Company shall file notice
thereof in writing with the predecessor Warrant Agent and each transfer agent of
the Common Stock, and mail a notice thereof in writing to the Holders of the
Warrant Certificates. However, failure to give any notice provided for in this
Section 17, or any defect therein, shall not affect the legality or validity of
the resignation or removal of the Warrant Agent or the appointment of the
successor Warrant Agent, as the case may be.

 

Section 18. Issuance of New Warrant Certificates. Notwithstanding any of the
provisions of this Agreement or of the Warrants to the contrary, the Company
may, at its option, issue new Warrant Certificates evidencing Warrants in such
form as may be approved by its Board of Directors to reflect any adjustment or
change in the Exercise Price per share and the number or kind or class of shares
of stock or other securities or property purchasable under the several Warrant
Certificates made in accordance with the provisions of this Agreement.

 

Section 19. Notices. Notices or demands authorized by this Agreement to be given
or made (i) by the Warrant Agent or by the Holder of any Warrant Certificate to
or on the Company, (ii) subject to the provisions of Section 17, by the Company
or by the Holder of any Warrant Certificate to or on the Warrant Agent or (iii)
by the Company or the Warrant Agent to the Holder of any Warrant Certificate
shall be deemed given (a) on the date delivered, if delivered personally, (b) on
the first Business Day following the deposit thereof with Federal Express or
another recognized overnight courier, if sent by Federal Express or another
recognized overnight courier, (c) on the fourth Business Day following the
mailing thereof with postage prepaid, if mailed by registered or certified mail
(return receipt requested), and (d) the date of transmission, if such notice or
communication is delivered via facsimile or email attachment at or prior to 5:30
p.m. (New York City time) on a Business Day and (e) the next Business Day after
the date of transmission, if such notice or communication is delivered via
facsimile or email attachment on a day that is not a Business Day or later than
5:30 p.m. (New York City time) on any Business Day, in each case to the parties
at the following addresses (or at such other address for a party as shall be
specified by like notice):

 



11 
 

 

 

 

(a)If to the Company, to:

 

Nemaura Medical Inc.

57 West 57th Street

New York, New York 10019

Attn: Dewan F.H. Chowdhury, President and Chief Executive Officer

 

(b)If to the Warrant Agent, to:

 

Nevada Agency and Transfer Company
50 West Liberty Street, Suite 880
Reno NV 89501
Attn: Amanda Cardinalli, President

 

For any notice delivered by email to be deemed given or made, such notice must
be followed by notice sent by overnight courier service to be delivered on the
next business day following such email, unless the recipient of such email has
acknowledged via return email receipt of such email.

 

(c) If to the Holder of any Warrant Certificate to the address of such Holder as
shown on the registry books of the Company. Any notice required to be delivered
by the Company to the Holder of any Warrant may be given by the Warrant Agent on
behalf of the Company. Notwithstanding any other provision of this Agreement,
where this Agreement provides for notice of any event to a Holder of any
Warrant, such notice shall be sufficiently given if given to the Depositary (or
its designee) pursuant to the procedures of the Depositary or its designee.

 

Section 20. Supplements and Amendments.

 

(a) The Company and the Warrant Agent may from time to time supplement or amend
this Agreement without the approval of any Holders of Global Warrants in order
to add to the covenants and agreements of the Company for the benefit of the
Holders of the Global Warrants or to surrender any rights or power reserved to
or conferred upon the Company in this Agreement, provided that such addition or
surrender shall not adversely affect the interests of the Holders of the Global
Warrants or Warrant Certificates in any material respect.

 

(b) In addition to the foregoing, with the consent of Holders of Warrants
entitled, upon exercise thereof, to receive not less than a majority of the
shares of Common Stock issuable thereunder, the Company and the Warrant Agent
may modify this Agreement for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Warrant
Agreement or modifying in any manner the rights of the Holders of the Global
Warrants; provided, however, that no modification of the terms (including but
not limited to the adjustments described in Section 11) upon which the Warrants
are exercisable or the rights of holders of Warrants to receive liquidated
damages or other payments in cash from the Company or reducing the percentage
required for consent to modification of this Agreement may be made without the
consent of the Holder of each outstanding Warrant Certificate affected thereby;
provided further, however, that no amendment hereunder shall affect any terms of
any Warrant Certificate issued in a Warrant Exchange. As a condition precedent
to the Warrant Agent’s execution of any amendment, the Company shall deliver to
the Warrant Agent a certificate from a duly authorized officer of the Company
that states that the proposed amendment complies with the terms of this Section
20.

 

Section 21. Successors. All covenants and provisions of this Agreement by or for
the benefit of the Company or the Warrant Agent shall bind and inure to the
benefit of their respective successors and assigns hereunder.

 

Section 22. Benefits of this Agreement. Nothing in this Agreement shall be
construed to give any Person other than the Company, the Holders of Warrant
Certificates and the Warrant Agent any legal or equitable right, remedy or claim
under this Agreement. This Agreement shall be for the sole and exclusive benefit
of the Company, the Warrant Agent and the Holders of the Warrant Certificates.

 



12 
 

 

 

 

Section 23. Governing Law. This Agreement and each Warrant Certificate and
Global Warrant issued hereunder shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to the
conflicts of law principles thereof.

 

Section 24. Counterparts. This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

Section 25. Captions. The captions of the sections of this Agreement have been
inserted for convenience only and shall not control or affect the meaning or
construction of any of the provisions hereof.

 

Section 26. Information. The Company agrees to promptly provide to the Holders
of the Warrants any information it provides to the holders of the Common Stock,
except to the extent any such information is publicly available on the EDGAR
system (or any successor thereof) of the Securities and Exchange Commission.

 

[The remainder of page intentionally left blank; signature page follows]

 

 

 

 

13 
 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agency Agreement
to be duly executed as of the day and year first above written.

 

NEMAURA MEDICAL INC.

 

By: /s/ Dewan F.H. Chowdhury

Name: Dewan F.H. Chowdhury

Title: President and Chief Executive Officer

 

 

NEVADA AGENCY AND TRANSFER COMPANY

 

By: /s/ Amanda Cardinalli

Name: Amanda Cardinalli

Title: President

 

 

 

 

14 
 

 

Exhibit 1

 

Form of Warrant

 

[TO BE INSERTED]

 

 

 

15 
 

 

Exhibit 2

Form of Warrant Certificate Request Notice

 

WARRANT CERTIFICATE REQUEST NOTICE

To: Nevada Agency and Transfer Company, as Warrant Agent for Nemaura Medical
Inc. (the “Company”)

The undersigned Holder of Common Stock Purchase Warrants (“Warrants”) in the
form of Global Warrants issued by the Company hereby elects to receive a Warrant
Certificate evidencing the Warrants held by the Holder as specified below:

1.Name of Holder of Warrants in form of Global Warrants:
_____________________________

2.Name of Holder in Warrant Certificate (if different from name of Holder of
Warrants in form of Global Warrants): ________________________________

3.Number of Warrants in name of Holder in form of Global Warrants:
___________________

4.Number of Warrants for which Warrant Certificate shall be issued:
__________________

5.Number of Warrants in name of Holder in form of Global Warrants after issuance
of Warrant Certificate, if any: ___________

 

6.Warrant Certificate shall be delivered to the following address:

 

______________________________

 

______________________________

 

______________________________

 

______________________________

 

The undersigned hereby acknowledges and agrees that, in connection with this
Warrant Exchange and the issuance of the Warrant Certificate, the Holder is
deemed to have surrendered the number of Warrants in form of Global Warrants in
the name of the Holder equal to the number of Warrants evidenced by the Warrant
Certificate.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity: ____________________________________________________

 

Signature of Authorized Signatory of Investing Entity:
______________________________

 

Name of Authorized Signatory: ________________________________________________

 

Title of Authorized Signatory: _________________________________________________

 

Date: _______________________________________________________________

 

 

16 
 

 

Exhibit 3

Form of Global Warrant Request Notice

 

GLOBAL WARRANT REQUEST NOTICE

To Nevada Agency and Transfer Company, as Warrant Agent for Nemaura Medical Inc.
(the “Company”)

The undersigned Holder of Common Stock Purchase Warrants (“Warrants”) in the
form of Warrants Certificates issued by the Company hereby elects to receive a
Global Warrant evidencing the Warrants held by the Holder as specified below:

1.Name of Holder of Warrants in form of Warrant Certificates:
_____________________________

2.Name of Holder in Global Warrant (if different from name of Holder of Warrants
in form of Warrant Certificates): ________________________________

3.Number of Warrants in name of Holder in form of Warrant Certificates:
___________________

4.Number of Warrants for which Global Warrant shall be issued:
__________________

5.Number of Warrants in name of Holder in form of Warrant Certificates after
issuance of Global Warrant, if any: ___________

 

6.Global Warrant shall be delivered to the following address:

 

______________________________

 

______________________________

 

______________________________

 

______________________________

 

The undersigned hereby acknowledges and agrees that, in connection with this
Global Warrant Exchange and the issuance of the Global Warrant, the Holder is
deemed to have surrendered the number of Warrants in form of Warrant
Certificates in the name of the Holder equal to the number of Warrants evidenced
by the Global Warrant.

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity: ____________________________________________________

 

Signature of Authorized Signatory of Investing Entity:
______________________________

 

Name of Authorized Signatory: ________________________________________________

 

Title of Authorized Signatory: _________________________________________________

 

Date: _______________________________________________________________

 

 



17 
 

 

 

Exhibit 4

 

Warrant Agent Fee Schedule

 

[TO BE INSERTED BY COMPANY/WARRANT AGENT]

 

 

 

 

 

